
	
		III
		111th CONGRESS
		1st Session
		S. RES. 385
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2009
			Mr. Lugar submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Recognizing the great progress made by the
		  people of Ukraine in the establishment of democratic institutions, and
		  supporting a free and transparent presidential election on January 17,
		  2010.
	
	
		Whereas adherence by Ukraine to democratic, transparent,
			 and fair election standards has been necessary for full integration into the
			 community of democracies;
		Whereas steps undertaken by Ukraine in recent years,
			 including reform of election laws and regulations, the development of a free
			 and independent press, and the establishment of public institutions that
			 respect human rights and the rule of law, have enhanced Ukraine’s progress
			 toward democracy and enhanced prosperity;
		Whereas elections in Ukraine in 2004, 2006, and 2007 were
			 determined by the Organization for Security and Cooperation in Europe (OSCE) to
			 have been consistent with international election standards;
		Whereas the United States has closely supported the people
			 of Ukraine in their bold efforts to pursue a free and democratic future
			 following the declaration of their independence in 1991;
		Whereas the NATO Freedom Consolidation Act of 2007 (Public
			 Law 110–17; 22 U.S.C. 1928 note), signed into law by President George W. Bush
			 on April 9, 2007, recognized the progress made by Ukraine toward meeting the
			 responsibilities and obligations for membership in the North Atlantic Treaty
			 Organization (NATO) and designated Ukraine as eligible to receive assistance
			 under the NATO Participation Act of 1994 (title II of Public Law 103–447; 22
			 U.S.C. 1928 note);
		Whereas Ukraine has made steps toward integration within
			 European institutions through a joint European Union–Ukraine Action Plan, as
			 part of the European Neighbourhood Policy; and
		Whereas the United States-Ukraine Strategic Partnership
			 Commission was inaugurated by Secretary of State Hillary Clinton and Ukrainian
			 Foreign Minister Petro Poroshenko on December 9, 2009: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 great progress made by the people of Ukraine in establishing democratic
			 institutions and carrying out peaceful election processes in 2004, 2006, and
			 2007;
			(2)supports a free
			 and transparent election process in the presidential election in Ukraine on
			 January 17, 2010, that comports with the international election standards of
			 the Organization for Security and Cooperation in Europe;
			(3)encourages all
			 parties to respect the independence and territorial integrity of Ukraine, as
			 well as the full integration of Ukraine into the international community of
			 democracies; and
			(4)pledges support
			 for the creation of a prosperous free market economy and the strengthening of a
			 free and open democratic system in Ukraine.
			
